Citation Nr: 0704025	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant, D.Y.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1948 to March 
1952 and from April 1952 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran submitted an April 2005 letter from a VA 
audiologist which raises a claim of entitlement to service 
connection for tinnitus.  As this matter has not been 
developed or certified for appeal and is not inextricably 
intertwined with the issue now before the Board, it is 
referred to the RO for appropriate action.  


FINDING OF FACT

The evidence of record reflects that the veteran's service-
connected bilateral hearing loss was productive, at most, of 
Level VII hearing impairment in the right ear and Level VI 
hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.85, 4.86 and Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial considerations

An appeal of an RO decision begins with the filing of a 
Notice of Disagreement (NOD).  See 38 U.S.C.A. § 7105.  An 
NOD must be filed within one year from the date of mailing of 
the notice of the RO decision.  See 38 U.S.C.A. § 7105.  
After the NOD is received, VA must issue a Statement of the 
Case (SOC) to the claimant if the disagreement expressed in 
the NOD is not resolved.  See 38 U.S.C.A. § 7105(d)(1).  The 
claimant has 60 days from the date on which the SOC is 
mailed, or the remainder of the "one year period from the 
date of mailing of the notification of the determination 
being appealed, whichever period ends later," in which to 
file a substantive appeal.  38 C.F.R. § 20.302(b); see also 
38 U.S.C.A. § 7105(d)(3).  Further, upon a showing of good 
cause, the 60 day period for filing a substantive appeal will 
be extended for a reasonable period.  See 38 U.S.C.A. 
§ 7105(d)(3).  An RO may close an appeal without notice to an 
appellant for failure to respond to an SOC within the period 
allowed.  See 38 C.F.R. § 19.32.  If a substantive appeal is 
subsequently received within the one year appeal period, the 
appeal is considered reactivated.  See 38 C.F.R. § 19.32.

But the "failure to file a timely [Substantive] Appeal does 
not automatically foreclose an appeal, render a claim final, 
or deprive the [Board] of jurisdiction."  Rowell v. Principi, 
4 Vet. App. 9, 17 (1993).  Where there is no indication that 
the RO closed the appeal for failure to file a timely 
substantive appeal and the RO treated the veteran's filing as 
timely, the Board is not deprived of jurisdiction over the 
claim.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 
557 (2003) (holding that where the RO did not close the 
appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).

In the current case, a January 2003 rating decision denied 
the veteran's claim.  The veteran was notified thereof by 
letter dated later that month.  An NOD as to this issue was 
received in February 2003.  An SOC addressing the claim was 
issued in April 2004.  A VA Form 9 was received in February 
2005.  This communication was not a timely filed substantive 
appeal as it was not submitted within one year of the January 
2003 rating decision notice or within 60 days following the 
April 2004 SOC.  However, in May 2005, the RO informed the 
veteran that his appeal had been certified to the Board.  
Furthermore, the veteran was afforded a Board hearing on this 
issue in June 2005.  There is no evidence indicating that the 
RO had closed the appeal due to a lack of a timely 
substantive appeal.  

The Board finds that it may exercise jurisdiction over the 
veteran's claim for entitlement to an increased rating for 
bilateral hearing loss.  Although the veteran did not 
technically comply with the requirements of 38 U.S.C. § 
7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did not close 
the appeal and treated the appeal as timely by notifying the 
veteran that it considered the appeal perfected and by 
certifying the appeal.  See Gonzalez-Morales, 16 Vet. App. at 
557; see also Rowell, 4 Vet. App. at 17-18.  Accordingly, the 
Board has jurisdiction and will proceed with the adjudication 
of the issue on appeal.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for bilateral hearing loss.  
Specifically, the discussion in a December 2002 VCAA letter 
has informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the December 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. In this 
regard, the appellant was advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim of entitlement to an increased rating 
for bilateral hearing loss has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating for bilateral hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The Board 
further notes that the veteran's status as a veteran has 
never been contested.  VA has always adjudicated his claim 
based on his status as a veteran as defined by 38 C.F.R. § 
3.1. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all records 
identified by the veteran have been obtained.  The veteran 
has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to this issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claim.


Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss warrants a 
compensable evaluation.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Factual Background

The veteran submitted his claim of entitlement to an 
increased rating for bilateral hearing loss in August 2002.  

A VA clinical record reveals that the veteran underwent 
audiological evaluation in June 2002, at which time the 
testing revealed pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
70
80
LEFT
70
65
70
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The diagnosis was mild to severe sensorineural hearing loss.  

At the time of a VA examination in October 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
        
55
55
70
80
LEFT
70
60
70
80

The average pure tone threshold on the right was 65 and on 
the left was 70.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and of 72 
percent in the left ear.  The diagnosis was mild to profound 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.  

Another VA examination was conducted in October 2003, at 
which time pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
80
95
LEFT
70
65
75
90

The average pure tone threshold was 71 on the right and 75 on 
the left.  Speech audiometry revealed speech recognition 
ability of 66 percent in the right ear and of 72 in the left 
ear.  The diagnoses were moderate to profound sensorineural 
hearing loss for the right ear and moderately severe to 
profound sensorineural hearing loss for the left ear.  

The veteran submitted a statement from a VA audiologist which 
included a report of audiological testing conducted in August 
2004.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
70
90
LEFT
70
65
70
75

The Board notes that, as speech audiometry testing was not 
conducted, this evidence cannot be used for rating purposes.  
See 38 C.F.R. § 4.85(a).  This evidence is consistent with 
prior testing.  

The veteran testified before the undersigned in June 2005 as 
to problems his hearing loss caused him in daily life.  


Analysis 

The Board finds that a rating in excess of 30 percent is not 
warranted for the service-connected bilateral hearing loss.  
The competent evidence of record reveals that the greatest 
level of hearing loss demonstrated is at the time of the 
October 2003 VA examination.  At that time, there was a 
puretone threshold average loss of 66 decibels in the right 
ear and a 72 decibel loss in the left ear.  Additionally, 
speech recognition was 66 percent in the right ear and 72 
percent in the left ear.  When these values are applied to 
Table VI, they result in level VII hearing disability in the 
right ear and level VI hearing disability in the left ear.  
When the values of level VI and level VII hearing disability 
are applied to Table VII, the result is a 30 percent 
evaluation.  

In the instant case, application of Table VIA does not result 
in an increased rating for the veteran.  Audiological 
evaluations have shown that the veteran's puretone threshold 
was 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000  Hertz) for the left 
ear in each evaluation and also for the right ear at the time 
of the October 2002 VA examination.  Therefore it is proper 
to consider the veteran's claim under Table VIA.  The 
adjusted value for left ear hearing loss under Table VIA 
equates to level VI during the entire appeal period.  When 
this level of hearing loss is applied with the right ear 
values (as adjusted for the October 2002 VA examination) to 
Table VII, the result does not equate to more than a 30 
percent evaluation.  

The Board acknowledges the testimony put forth by the veteran 
and his spouse regarding the impact of his service-connected 
bilateral hearing loss on him.  However, as noted previously, 
because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet. App. 
345. 

Upon review of the pertinent audiological test results, the 
Board is compelled to conclude that the preponderance of the 
evidence is against entitlement to an increased rating.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38  
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service- 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R.  § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App.  337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


